Citation Nr: 9931270	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  



DECISION TO VACATE

The Board in its decision dated in July 1998 denied the 
veteran's claim of entitlement to service connection for 
PTSD.  Evidence dated within the time frame necessary for 
timely submission was forwarded to the Board by the veteran 
in support of his claim, and consists of Deck Logs which he 
argues support the occurrence of a claimed stressor.  This 
evidence was received at the Board with a waiver of initial 
RO consideration prior to the Board decision; however it was 
not associated with the veteran's claims file and thus was 
not considered prior to the Board's decision.  

Pursuant to 38 C.F.R. § 20.904(a) (1999), a decision should 
be vacated where there is a failure to afford due process of 
law in a prior appellate review.  Accordingly, in order to 
assure due process of law and to afford the veteran every 
equitable consideration, the Board's July 1998 decision, 
pertaining to the issue of entitlement to service connection 
for PTSD, is hereby vacated.  In accordance with this 
decision, the veteran's claim will be referred for de novo 
consideration of his appeal by another Member of the Board.  


ORDER

The July 1998 decision of the Board is vacated.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

